Citation Nr: 1116024	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A hearing was held before the undersigned Acting Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.

Although the Veteran's claim was initially limited to PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized as shown above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total rating due to individual unemployability addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD with major depression had its onset in service.



CONCLUSION OF LAW

PTSD with major depression was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD with major depression, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, at 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).

In this case, service treatment records do not reflect a diagnosed psychiatric disorder.  The Veteran's DD 214 reflects a military occupational specialty (MOS) of motor vehicle operator.  Although he was awarded various medals, none are of the sort that VA recognizes as conclusive evidence of participation in combat.  The Veteran's service records reflect that his unit of assignment in Vietnam was Truck Company, Force Logistic Support Group Bravo (FLSG-B), Force Logistic command (ForLogCmd), Fleet Marine Force Pacific (FMFPac).  The service records also note participation in operations against insurgent communist forces in Quang Tri and Danang, Vietnam, but do not indicate that the Veteran was personally involved in combat.  

The Veteran alleges that while in Vietnam he was exposed to rifle fire, mortar attacks, and enemy mines on the while driving his supply truck on the road.  He also alleges that on one occasion, incoming fire shot out his windshield and tires.  He also reports that his base came under rocket, mortar, and sniper attacks between October 1969 and March 1970.  In May 2010, the RO sent the Veteran's reported stressors and unit assignment information to the National Archives and Records Administration (NARA) in an attempt to verify his reported stressors.  Information received from NARA includes a Command Chronology of FLSG-B which confirmed that in December 1969 mine detonators exploded at the Dong Ha combat base injuring 3 Marines, and a mortar flare caused damage at Landing Zone (LZ) Baldy.  

A review of the claims file reveals diagnoses of PTSD by two private clinicians, based on the Veteran's "exposure to high levels of combat" and based on a report of having shot a Vietnamese child that was carrying grenades.  VA treatments records dated in March 2010 and April 2010 reflect a diagnosis of PTSD by a VA psychiatrist.  A May 2010 VA treatment note shows a diagnosis of 'pain disorder associated with both psychological factors and a general medical condition' on the Veteran's current medical problem list.  At a VA examination held in August 2010, a VA examiner determined that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, but he does have a nightmare disorder and major depression.  The examiner did not provide any opinion as to whether or not one or both of those disorders is related to the Veteran's military service or his service-connected disorders.

At the March 2011 hearing, the Veteran and his wife testified that he has had nightmares and difficulty sleeping ever since service in 1971.

At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Based on the Veteran's service records, he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  In addition, the stressors that he reports involve "hostile military or terrorist activity."  

The required element of a current disability is met.  The August 2010 VA examiner diagnosed the Veteran with a nightmare disorder and major depression.  A VA psychiatrist and two private clinicians have diagnosed the Veteran with PTSD.

The official information from NARA provides credible supporting evidence of at least one stressor which was the basis of the diagnosis of PTSD, namely having to endure enemy fire (in the form of mortar attacks).  Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the Veteran's participation (e.g., to not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  Here, the narrative from NARA confirms mine and mortar flare attacks were experienced by the Veteran's unit while serving in Vietnam.  When viewing this evidence in a light most favorable to the Veteran, there is sufficient corroboration of the claimed stressful event of having to endure enemy attacks.  This satisfies the corroboration element of the Veteran's claim.  Thus, the Board finds that the totality of the evidence supports finding the Veteran's current PTSD is related to service. 

In addition, although the VA examiner did not provide an opinion as to whether the nightmare disorder and/or major depression are related to the Veteran's military service, the Board notes that the Veteran has reported a continuity of nightmares beginning after service in Vietnam, and related to such military service.  The Veteran's testimony is credible in this regard.  Caluza, 7 Vet. App. 511 (1995).  He also is competent to report the nature, onset, and continuity of his nightmares, and to state that his chronic nightmares involve reliving stressful memories from Vietnam, as this is certainly capable of lay observation.  Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the totality of the evidence supports finding the Veteran's current nightmare disorder is related to service.

In short, the Board finds that the Veteran has a current psychiatric disability, variously diagnosed, to include PTSD with major depression, is associated with events that occurred during his period of military service.  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran is entitled to service connection for PTSD with major depression.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).   


ORDER

Service connection for PTSD with major depression is granted.

REMAND

The Veteran seeks entitlement to a TDIU.  He has been unemployed since 2007.  Service connection is in effect for coronary artery disease status post myocardial infarction, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; and peripheral neuropathy of the left and right upper extremities and the left and right lower extremities, each evaluated as 10 percent disabling.  His current combined evaluation is 80 percent.  The Board has granted service connection for PTSD with major depression, which may further impact the Veteran's overall disability rating.  

Accordingly, and because his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), VA is required to obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, considered together, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999).  Currently, there is no medical opinion of record that addresses the aggregate impact of the Veteran's service-connected disabilities on his occupational functioning that is supported with a rationale.  

Finally, evidence in the record indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits.  These records are not currently on file.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  For these reasons, a decision by the Board on the Veteran's TDIU claim would at this point be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA or private treatment received since May 2010.  After obtaining any necessary authorization, associate such records with the file.  If no additional treatment records exist, the claims file should be documented accordingly.

2.  Associate the SSA records, and any supporting medical records, with the file.  If no additional treatment records exist, the claims file should be documented.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to ascertain the aggregate impact of his service-connected disabilities on his occupational functioning.  The claims folder should be made available and reviewed by the examiner.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

Any opinion expressed must be supported by a complete clinical rationale.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


